OFFICE    OF THE ATTORNEY     GENERAL   OF TEXAS
                               AUSTIN




Honorable Gee. H. Shop ard
Omptroller of Pnblio L oounts
Austin, 'lkzas
Dear Sir:                                             .   \




             -nita     ~. . .: i . . . . .. ,# r0ao.wP
             Ju+le:6S+fza,,   a! .P. ,S., ~pro+l~s:
             'That the State Highway Department
     fs    hereby ~authc&%~a to aoquim by purchase
Hon.   Coo. H. Sheppmrb,Page a


       an&/ok to oonitruot       adntain   operato aid
       ooatrol    m-ma,       WC 0r thr dghmg lhnd of,
       tho.Bktr    of   T.xaa,    over    and aor          any.bay,

       EL    ~h~$f"~&~~F~r~                         zzm.
       the hli of Xaxloo an&w          or other aavi-
       gablo wators .orthis State whore suoh forrlw
       oonnoot designma .State highways,ma whfoh
       na yb ema0 l0miiqaiaating o r p a r tia lly
       ireir-llquibating by the ohargiag a$ tolla
       for the use thsrsof.m
          7!bo insuiunoo pollolos the pdums     on whloh
gave riseto four inquiry, .worb Loss upon two ferry
boats, oonneotIag a Stats highway wIthin the meaning of
the above mtatuts in the ddnity   .6i Galveston 3av.
            ?llhese polloios appear t-0 tpGr ~iarious rmk8,
 euoh as sin ma ilabilIty,      the eraot ;Ilatum ana olassi-
Sloatlon of whioh we arb not 0ai0a upon to dlrousf5,
                                        .’
            There 16 no rpsoitio appropriation ma0 for
the purpoee of paying lnsunmob~premium auoh is ‘thoss
inv0iv0a j.n the present inquiry, 80 *at ws ars o&l@
@pg to oonsiaer rhether or not moh inrrur6.noo      ooula
be oimsl&mQ as a,arooreary lnoldrnt to .tho powbr ad
authority of tho State Highway Camlssion .fo aoquiro’
ana openvito the ierry.uatlor ths mtatute abMo quoted.
fi the Items are thun inoldbntal to the'mmjor powsr




            -It iu crslliottla4          *ta    3.w rhx~b~oonfon      a
power,or Ampormra alit‘aponan #Hoer or -boar& me’
r1.s dth itby iapliaat'-                a~ moh
                      lon thiruthoritr-to
thinga as lrs reasonably aeos~mry to o+rry into ltieb t
the power gnntbd orthg Wty In o&w& Thrrr, powbr to
60 oortmln wo* or to ioocmplls % a obrtsln~ Wsult,
whloh oannot othenlrr   bs ldoanpllehtid, #mpllo6 the
aut@orlty to amploy suoh lgsnts ms may be’ q.asonsblr
neousary to loompllsh the woe or pur
and to mngagr them for auoh length of t l.Yo lupeol*iobg
                                               a is reason-
ably aeoe~~ary.   (Sbb M ¶‘br.. Tur. p, ,+er, Bso. 68, ud
the MLS~Soited forth@    tart).
Hon. Gee. H. Sheppanl, Page S

            It cmnnot be sale, m think, that it le n&s-
 sary to oarry any mart oi lastuwnoe to onable the State
 through its state Highway DepmrtiMntto~operflta the ferry
 in queBtlan.'~lhi8 LB lEpsolally true slnoe the State is
                and ablo to respond fo +ny’jU&i log&
 smply lo lr a nt
 olaim that My sbs.presmntoa,  ab,~~apparsntl7.,    amp17
riubg t0 gmt 2.~~0 tcrth080.8ntifl0.a         tbmt0    to
 me tha State in any 0ourt~~ot.o~p~t~dt'jtlrisai0tl0n
 ana sstmblish their ofdm~; .-Fire ~a~lia@Vity        lnmr-
~(~100in 8uoh a situation may:&* 4ee~,rmble~    .ana to au-q
them my,be good.busltiosia &lgme.nt bub~dmes oomlbora-
tlona are mabrefma ~to .the sound dlsorettlon'of     tha stmto
itsalf  to be ~erolciealn,ths   tisusl lieglslatir    manner.
In the absenoe.of ~suoh bIpres13 lrglslatlro    intontlon,  it
oannot be held.that the power to aarry proprrty.or lnaus-
trial lnsurmn~r te a boosasary lnoldrnt to.the giowerto
operate the iarry.
         Phaeelr af ~&IS ptimtlon have bmn befare this
deparEment for deolrd on.
          .Ir,oplnxon 80. 0401 it was.*ule,d that direstors
of publio health dietriots   had.nn aut+orlty~to lnsura
State propsrty~igalnst   flri'3.ntheir xwpeotlroofflore,
and to pay the premix     thexwgor out of thelr.loosl  oan-
tlngent ‘roam.
          The oplnlon ultss as authority Sonate Conourrent
Resolution No. .S'passea in the geoond asllod session or
the 57th Leglnlmturf, in whlsh it is pr00iaa.
           ~sreafter:lt'shall  60 aaa ii fhe'flxad
     polloy'0r thin state and tho'stato‘dhkll
     oarry it8 own lnearanor upon Stats,buildLngs
     and oontante, and that,no lnmran*i policy
     dull   be’tahien .Mtupon anyof 'thr:@Aio
     bulldingr aa doitent8;.:+nd that.&0 Lam+
     an00   pollolir~‘8hall
                          be .bkeg .out‘a$+ any 6%.
     the publ20 btdlalngr'oi'.thio,B~tb;:dor'\Ipon
     the ooatmts thereot,md.thr         State! ~Bci& ef
     Oontrol:and~#ill~otbrboardr      hair-    ehargs-at
     buQaing&c*at:;thr ~Btatcanb'th~~ eMtat        oi'iuoh
     b~~in~;-.~~hiraby--inrt~oto(ljioat’td’hwi           .suoh
     bullalngr  n$r,~i6psrty@suri&aotithsta&idlAg
     there,pay b8 itam# in t&o mpproprlmtlan bill
     authorleing *he expendlturee of auaneyfor the
     pagment o? lne~sr      prdtuka. *
Hon. Gso. 8. Sheppard, Page 4


          The oplaloa overru.bou the *opldon r&jthe Hoa.
    1. P. Cave wrItten Ootobsr 5, loel; ana ?ounA la
    book 56 page Z&Z, opinion X0. 2?i9E,  MA all 8ub-
    I0 uent oonourrlng 6pl 0as.w Se opia~onwm8
    wrPtten-by XL Yorrl8 e ages,Asslmtan Atzoy
    Oegarg, and approvedby the Attoee,yLie  )     .
         .~&ekft&,     in’oplaladBo. OhS4 ~%hedepart-
    m8nt in ~anothsr  oplalonwrltton byXr.‘liodgerr, anld’like-
    wlss mppr6vea by Attorney Cemeral Ksna, ia reply to a
    request for ~JI oplnlon with reformor to luthorlty.to
    ~Sssue m warrant in payment o? a olaim drawn agalnet
    mmapeolflo mpproprlatIonw ?orthe payment o? instar-
    moo premiums, -h&her      it be for fire lnsuranoe,
    the?t, oolllsloa,   or any otherioan o? tisuranoe,*
    0itOa with approval opirrion Ho. o-e01 anb aaaeat
                  vie 800 no remson to tlliferentlmte
            the ml-      of that opInlon with the tmots
            prerentea to u8 in your lstter.     We ars en-
            olosing a oopy o? oplnlon l?o. O-201 above
            wferma‘to,     and we beliers that the Zaw as
            ellpresesa la that opinion 18 applicable to
            the faot8. you relats.a
            It 1s further   rtated %a the opmogt
                 -we  do h o ld
                              th a in
                                    t the lb r eioo r
            a 8psolfle appropriation for that pur-’
            pose, you are not authorlaeAto lrsw
            warrant8 for the payment tiffiqsurmnor
            plwllumE.~”

           A lotter opinion wrItto%by Xr. T.'S. Chri8t-
     opher, Awl8taut   Attorney UOxmral, of date Ootoborl,
    .x934 lb 3886a ~to th e -sta H  te
                                     ig h ~6yz h p mb nt 8t-
     t&on     h!r.~2.H. Webb, i8.b apparsnt mA pdhXy.
     reel Bontllotrith    the rlew! hsrc'8rpra~roA.   .Ths "p-
     Salon snewend'tho-follows      qusrtlqal
                *W$ll pu pJea8r'aAti8e ‘1u at ~poru
    sarll~8t.oontsnleaes      It tho State Elgfnay Ik-
    partment mmypmy the ‘lmaniom for fln        immr-
    an00 proteotlng oar         aarrleA; pub110 llabll-
    lty insaran       ooye 4.G la88 of lit0 or dsm-
    age to propwtyg aa p~otaotlon lgeIn8t 4ol-
    1181onwith othef $zzr, $I olthsr~ot~ths tno'
    r0mdng      raya.

            The queution   arore 8ut of the opsratl6n or the
    ferry    involved   in the prosant inquiry.  Mr. Chrl8tophsr
 Hon. Gee. H. ShepparAi'Page 5


 annjmnd.thmt thr Elghway depmtmentworlld‘brautism-
 iCCa t0 pZ?OteOt~tSd.f-bY inSUFMO0 eOSI b~1~g08 ~Stit-
 iJIg t0 pSSSSl@WS Or timOo$Jl t&O OpUIltiod                     UP?fh0 fSX2-Y.
 I? tbi8 @.nicin be in ooa?l%ot dth 0$iaiO4,80. O-801,
 he&,naboie w?errrA to it kwbaon wsq!&lo~Iby tho
 S@X3?8a Ike       Of that OpiniOh,  -%Or00?Ok, the i@ttU
 opinion O? XL Chrl8tOphOr 18 not in keeplllg   with the
 deOl?3~d POliOy Of thiS stCitO.With  r?rSpOOtt0 inrUZ’UlO@
 genermlly, and fi it has not been overmled it Shotid now
 be 0v0rrul0a.    ,~
                   As authority; Mr. Chrirtophu sites State 1.
-Xlllott,         ele S. W, 695, and qllot4lS thsrMrom as fO2.1OWS:
                   dz.n a Sta te  a nb a rin
                                           k mn
                                             s lnter p r lee
              whloh 18 usually carried on by l@lrldual    pop
              EMS or 00XpldeS it vdl\mtn~y wmi~es It8
              8OVC32'01~.ah&l'@oteianA is rubjro+ to Ilka
              regulatlane."
               The quotation proaouaoo8 4 oorrsot rule -0s law,
 but it    1ti no authority for the h0iainghssa tiponit. ~xt
  is &rue when a state rchatuily         oa~m8 into the oourt~.
  house she must wear titieeni       OlOtheS. '~+n otherwar&J,
  it roluatarily walres its 8ovuelgn ohmnotu           lneo9ar
  ms~belng immune to Stit’iS 00n0bma, ma in the 11tlgation
  that SdllOwS it i8 WlbjOOt ,to &W8018~7 thr SSDWprooedure,
  -6 ~COW~SSis' gorerma by pr@OiSOlly the same rules 0s
  8ubstantlve law lavolreA in that plrtloular        prqoeduro 48.
  apply to other partlou.       It dOO8not ?CiLhW by;urp &3uIS,
  however 'that the lngaging ti a.proprfitary~Bu~inSSS hi
 :tb.Staie     or’ovan the.rciluntuy   uurrcmdu oi'ltb iamait7
  ?KUp 8Uit8 that &t in w        riS~':~i~~Sit8 d&t M OXOF
  o180 it8 own ju&msnt:with lw8pmotfo ather Mttera oi
 ~roprlotarp.~terrSt~'~~oh~~th~'d~doaD          Of .Wrylag $a-
  SUWOe 'UpOIl    %tr $jproriOer m -iart it8 -8           dz
  riSkS,..~t      is *~Mt-tsr cb goierameatal pol$st.iD :be
.8xero1lCOb +ho.$no::~~;$ffho.ot~rrt.,thr:~mplant'r
  >ptlea.
                  YOU .art3   .th0w0r0   aarised   that   la    khi   -~opinioa
 of,   this     ~epu-tmen~,you *z-e .mt       luthc+teA        to aDprovo
Hon. cko. 8. Shrppard,Pe@   6


    the+ it4me for prjlaeat.
                                      very truly youi-
                                 AlTOmiY GmmiAt m

                                 By         /a/ 0010 Speed-
                                                       0010~Spoor




             :.
                                .,




                                      -i.
                                             :       ;
       ;_’        .j
                                                               .. :
                                                                      .;-
                                                 :